Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The current Application relates a foreign application priority data KR 10-2018-0070751 file on June 10, 2018 in which claims 1-14 are pending for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Regarding claims 1-14, the claim limitation, “a travel detection unit configured to detect   …”; “an autonomous-driving control unit configured to control…”; “an interface control unit configured to generate …”; and etc. has/have been interpreted under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, “a travel detection unit”; “an autonomous-driving control unit "; and “ an interface control unit ” coupled with functional language “to detect”; “to control”; and “to generate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The “a travel detection unit”; “an autonomous-driving control unit "; and “an interface control unit”; and etc. are equivalent to “mean for” because it does not provide a specific structure element.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, claim(s) 16 has/have been interpreted to cover the corresponding structure 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph limitation: The specification describes at least the [0031]-[0038]+ in Pub No. 2019/0389454 that an apparatus as shown in Fig.1 includes a travel detection unit 100, an autonomous-driving control unit 200, an interface control unit 400, and etc..   The combinations of blocks diagram are configured on the apparatus and method for controlling autonomous driving.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph.
	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, cites “predict physical abnormalities occurring in a passenger of the host vehicle due to the autonomous driving of the host vehicle” is unclear and lacks of clarity.  It is unclear how and what manner the system enables to “predict physical abnormalities occurring in a passenger”.
Claim 8 has the same issue above.
Claims 2-7 & 9-14 depend upon the rejected claims above.
Below are cited references that teach the claimed subject matter as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaya (JP2017071369) in view of Takuya (JP2007141223).
With regard to claims 1 & 8, Masaya discloses an apparatus for controlling autonomous driving, comprising: 
a travel detection unit configured to detect travel environment and travel conditions of a host vehicle that is in an autonomous driving state (external sensor 14, see at least [0012]-[0014]+); 
an autonomous-driving control unit configured to control the autonomous driving of the host vehicle based on the travel environment and the travel conditions detected by the travel detection unit, and predict the vehicle sickness due to the autonomous driving of the host vehicle (An automatic operation control ECU 26 controls the vehicle based on the sensors, see at least [0019]-[0024] & ; and the ECU 26 predicts vehicle’s motion which causes vehicle sickness to vehicle’s occupant, see at least [0031]-[0033]+)
an interface control unit configured to generate vehicle operation contents of the host vehicle for alleviating the predicted physical abnormalities when the passenger's physical abnormalities are predicted by the autonomous-driving control unit, and then provide the generated vehicle operation contents for the passenger (The ECU 26 connects to HMI 28, generates a driving plan for suppress the vehicle sickness to the vehicle’s occupant [0027]-[0035]+).

Takura discloses a system to control vehicle which includes a face direction detection unit 13 to detect the face of a driver or direction of a gaze while the vehicle operating autonomous driving (see at least [0007] & [0021]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Masaya by including a face direction detection unit for detecting and predicting whether any physical abnormalities occurring to the vehicle’s passenger or driver while the vehicle operating autonomous driving as taught by Takura for improving the driver’s safety and supporting driving and operation of the vehicle.

With regard to claims 2 & 9, Masaya teaches that the autonomous- driving control unit predicts the physical abnormalities occurring in the passenger based on a change in acceleration of the host vehicle, caused by one or more of a steering operation, a braking operation and an accelerating operation in an autonomous driving process of the 21host vehicle (see at least [0016]+).  

With regard to claims 3 & 10, Masaya teaches that the interface control unit receives information about one or more of the steering operation, the braking operation and the accelerating operation from the autonomous-driving control unit, and then generates the vehicle operation contents reflecting one or more of an operation target, an operation amount, and operation timing based on the received information (see at least [0021]+).  

With regard to claims 4 & 11, Takura teaches that: a passenger detection unit configured to detect a state of the passenger, wherein the interface control unit displays the vehicle operation contents at a location corresponding to a passenger's gazing direction determined based on the passenger's state detected by the passenger detection unit (see at least [0021]+).  

With regard to claims 5 & 12, Takura teaches that the interface control unit displays both the vehicle operation contents and an autonomous travel trajectory of the host vehicle at the location corresponding to the passenger's gazing direction (se at least [0021]-[0025]+).  

With regard to claims 6 & 13, Takura teaches that when it is determined 22that the passenger's state detected by the passenger detection unit is a state where it is impossible to visually recognize the vehicle operation contents, the interface control unit gives the passenger option information that causes the passenger to select a method of providing the vehicle operation contents (see at least [0047]-[0048]+).  

With regard to claims 7 & 14, Takura teaches that the interface control unit acoustically provides the vehicle operation contents for the passenger or provides no vehicle operation contents for the passenger, according to the passenger's selection (see at least [0031]).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konrardy (9646428) discloses a system for monitoring use of a vehicle having autonomous operation features to determine and respond to incident such as collisions (see the abstract).
Konrardy (10824145) discloses an autonomous vehicle which operates to control the vehicle relating to malfunctions (see the abstract). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NGA X NGUYEN/Primary Examiner, Art Unit 3662